F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           MAY 3 2004
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    In re: DAVID HAROLD ABBOTT,

              Debtor,
    ______________________________
                                                         No. 03-8075
    DAVID HAROLD ABBOTT,                             (BAP No. WY-02-058)
                                                           (BAP)

                Appellant,

    v.

    MARK R. STEWART, Trustee,

                Appellee.


                             ORDER AND JUDGMENT           *




Before EBEL , ANDERSON , and BRISCOE , Circuit Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Debtor-appellant appeals the decision of the Bankruptcy Appellate Panel

(BAP) affirming the bankruptcy court’s denial of his motion to order the Trustee

to return debtor’s tax refund for 2001, to declare that debtor had successfully

completed his plan under Chapter 13, and to enter an order of discharge.

       Upon review of the plan and the parties’ submissions, we REVERSE and

REMAND the decision of the BAP for substantially the reasons stated in the

panel’s dissent.   See Abbott v. Stewart (In re Abbott ), BAP No. WY-02-058

(B.A.P. 10th Cir. Aug. 25, 2003).

                                                     Entered for the Court



                                                     David M. Ebel
                                                     Circuit Judge




                                         -2-